DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12, 2022 has been entered.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 28, and 35 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,286,854. Although the claims at issue are not identical, they are not patentably distinct from each other.
Outstanding application 16/987,004 Claim 21 (wherein claims 28 and 35 recite similar limitations)
U.S. Patent No. 9,286,854 Claim 1
A media device, comprising:
A streaming media device, comprising:
an internal power source configured to provide power to the media device;
…a power connector linked to the printed circuit board
an audio/visual connector configured to utilize at least one type of audio/visual interface to couple the media device to an audio/visual device;
…an audio/visual connector linked to the board,

…a power cord that is removably coupled to the power connector and configured to deliver power to the power connector through an external power source;
a circuit board operatively coupled to memory, at least one processor, the audio/visual connector, and the power connector, wherein the at least one processor is configured to: detect the at least one type of audio/visual interface that is utilized by the media device, determine whether the additional power is required to operate the media device based at least on the type of audio/visual interface that is utilized by the media device, and receive a portion of the power from the internal power source to transmit a signal through the audio/visual connector from the media device to the audio/visual device, in response to a determination that the additional power is required from the removable power cord to operate the media device.
…wherein the audio/visual connector is adapted for physical connection to a connector of a display device such that the streaming media device is coupled onto the connector of the display device, wherein the audio/visual connector is adapted to operate with a first audio/visual interface having sufficient power to fully operate the printed circuit board and a second audio/visual interface having insufficient power to fully operate the printed circuit board;


Claims 21, 28, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 9,848,231. Although the claims at issue are not identical, they are not patentably distinct from each other.

U.S. Patent No. 9,848,231 Claim 1
A media device, comprising:
A media device, comprising:
an internal power source configured to provide power to the media device;
…a power connector operatively coupled to the board,
an audio/visual connector configured to utilize at least one type of audio/visual interface to couple the media device to an audio/visual device;
…an audio/visual connector operatively coupled to the board,
a power connector configured to receive additional power via a removable power cord;
…a power cord removably coupled to the power connector and configured to deliver power to the power connector;
a circuit board operatively coupled to memory, at least one processor, the audio/visual connector, and the power connector, wherein the at least one processor is configured to: detect the at least one type of audio/visual interface that is utilized by the media device, determine whether the additional power is required to operate the media device based at least on the type of audio/visual interface that is utilized by the media device, and receive a portion of the power from the internal power source to transmit a 


Claim 2
The media device of claim 1, wherein the processor is configured to detect which of the 


Claims 21, 28, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,219,030. Although the claims at issue are not identical, they are not patentably distinct from each other.
Outstanding application 16/987,004 Claim 21 (wherein claims 28 and 35 recite similar limitations)
U.S. Patent No. 10,219,030 Claim 1
A media device, comprising:
A system, comprising:
an internal power source configured to provide power to the media device;
…detect whether the media device is properly connected to an external power source via a power connector and a removable power cord
an audio/visual connector configured to utilize at least one type of audio/visual interface to couple the media device to an audio/visual device;
…detect a type of audio/visual interface that is utilized by the media device via an audio/visual connector of the media device,
a power connector configured to receive additional power via a removable power cord;
…wherein the removable power cord is operatively coupled to the power connector,
a circuit board operatively coupled to memory, at least one processor, the audio/visual connector, 




Claims 21, 28, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,750,235. Although the claims at issue are not identical, they are not patentably distinct from each other.
Outstanding application 16/987,004 Claim 21 (wherein claims 28 and 35 recite similar limitations)
U.S. Patent No. 10,750,235 Claim 1
A media device, comprising:
A media device, comprising:

…a power connector configure to receive additional power via a removable power cord; (thus an existing power source is pre-existing)
an audio/visual connector configured to utilize at least one type of audio/visual interface to couple the media device to an audio/visual device;
…an audio/visual connector configured to utilize at least one type of audio/visual interface;
a power connector configured to receive additional power via a removable power cord;
…a power connector configure to receive additional power via a removable power cord;
a circuit board operatively coupled to memory, at least one processor, the audio/visual connector, and the power connector, wherein the at least one processor is configured to: detect the at least one type of audio/visual interface that is utilized by the media device, determine whether the additional power is required to operate the media device based at least on the type of audio/visual interface that is utilized by the media device, and receive a portion of the power from the internal power source to transmit a signal through the audio/visual connector from the media device to the audio/visual device, in response to a determination that the additional power is required from the removable power cord to operate the media device.
…a circuit board enclosed by the housing, wherein the circuit board operatively couples memory, at least one processor, the wireless circuit, the audio/visual connector, the power connector, and the at least one processor is configured to detect the at least one type of audio/visual interface that is utilized by the media device, detect whether the media device is properly connected to an external power source via the power connector and the removable power cord, determine whether the additional power is required to operate the media device based at least on the at least one type of audio/visual interface that is utilized by the media device


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21, 25-28, 31-35, and 38-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raveendran et al. (2011/0176602) [Raveendran] in view of Cha (2008/0189298).
Regarding claims 21, 28, and 35, Raveendran discloses a media device (fig. 1 white space device 102), comprising:
an internal power source configured to provide power to the media device (internal battery of white space device 102, paragraph 0033);
an audio/visual connector configured to utilize the at least one type of audio/visual interface (PCIe/Express Card/USB, see paragraphs 0037-0040) to couple the media device (102) to an audio visual device (fig. 1 host device 101);
a power connector configured to receive additional power via a removable power cord (charging unit, paragraph 0041);
a circuit board operatively coupled to memory, at least one processor, the audio/visual connector, and the power connector, wherein the at least one processor is configured to detect 
Raveendran fails to disclose the audio visual connector can also transmit a signal through the audio/visual connector from the media device to the audio/visual device.
In an analogous art, Cha teaches utilizing a transceiver coupled to a mobile device for both sending and receiving signals with remote sources over local white space bands (paragraph 0030), granting access to online content to a wider range of mobile devices that may not have independent network access capabilities (paragraph 0025).
It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the media device of Raveendran to include the audio visual connector can also transmit a signal through the audio/visual connector from the media device to the audio/visual device, as suggested by Cha for the benefit of granting access to online or network content to a wider range of mobile devices that may not have independent network access capabilities.

Regarding claims 25, 31, and 38, Raveendran and Cha disclose the media device, method, and computer readable medium of claims 21, 28, and 35, wherein the internal power source is configured to receive the additional power from at least the power connector and the additional power from at least the power connector recharges the internal power source (“charging unit”, Raveendran paragraph 0041).



Regarding claims 27 and 34, Raveendran and Cha disclose the media device and method of claims 26 and 32, wherein the at least one processor is further configured to detect whether the media device is properly connected to an external power source via the power connector and the removable power cord, detect that the media device is not properly connected to the external power source and determine that the additional power is required to operate the media device, after detected that the type of audio/visual interface that is utilized by the media device is the second type of audio/visual interface which is not capable of fully operating the media device without the additional power (Raveendran paragraph 0041).

Claims 22-24, 29-30, and 36-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Raveendran and Cha as applied to claims 21, 28, and 35 above, and further in view of Arroyo (2009/0113488, of record).
Regarding claims 22-24, 29-30, and 36-37, Raveendran and Cha disclose the media device, method, and computer readable medium of claims 21, 28, and 35, further comprising a housing configured to at least partial enclose the circuit board and the internal power source (Raveendran fig. 1), but fail to specifically disclose an indicator configured to indicate a power level of the internal power source.

It would have been obvious at the time of invention to a person of ordinary skill in the art to modify the media device, method, and computer readable medium of Raveendran and Cha to include an indicator configured to indicate a power level of the internal power source, as suggested by Arroyo, informing users of the remaining battery life of the media device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC D SALTARELLI whose telephone number is (571)272-7302. The examiner can normally be reached 9:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on (571) 272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DOMINIC D SALTARELLI/               Primary Examiner, Art Unit 2421